

Exhibit 10.1

 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (“Subscription Agreement”) made as of this [__] day of
[__________________], 2006, by and among SRKP 8, Inc., a Delaware corporation
(the “Company”); Kunming Shenghuo Pharmaceutical (Group) Co., Ltd., a company
formed under the laws of the People's Republic of China and upon the Closing
Date (as defined below) a 93.75%-owned subsidiary of the Company (the
"Kunming"); and the undersigned (the “Subscriber”).
 
WHEREAS, the Company, Kunming, and Lan’s Int’l Medicine Investment Co., Limited
are parties to a certain Share Exchange Agreement dated as of June 30, 2006 (the
“Exchange Agreement”), pursuant to which Kunming will become a 93.75%-owned
subsidiary of the Company and 93.75% of the outstanding securities of Kunming
will be exchanged for securities in the Company (the “Share Exchange”).
Immediately after the effective time of the Share Exchange (the “Closing Date”),
the Company will assume the business and operations of Kunming.
 
WHEREAS, as a condition to the closing of the Share Exchange, the Company
intends to obtain subscriptions for the purchase and sale, in a private
placement transaction (the “Offering”) pursuant to Regulation D promulgated
under the Securities Act of 1933, as amended (the “Act”), of shares of common
stock (the “Shares”) of the Company, par value $0.001 per share (“Common Stock”)
on the terms and conditions hereinafter set forth, and the Subscriber desires to
acquire that number of Shares set forth on the signature page hereof.
 
NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
1.  Subscription Procedure
 
1.1  Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Shares as is set forth upon the signature page hereof at a price of $0.90 per
Share (the “Purchase Price”). The Company agrees to sell such Shares to the
Subscriber for the Purchase Price.
 
1.2  The subscription period will begin as of July 14, 2006 and will terminate
(if the Closing Date has not earlier occurred) at 5:00 PM Eastern Standard Time
on August 11, 2006, unless extended by the Company, Kunming and the Placement
Agent (as defined below) for up to an additional 90 days (the “Termination
Date”). The Shares will be offered on a “best efforts” basis as more
particularly set forth in a Confidential Private Placement Memorandum and any
supplements thereto (the “Offering Memorandum”) which shall supercede in its
entirety that Executive Summary dated July 14, 2006. The final Offering
Memorandum will be provided to Subscribers in the Offering no later than five
days prior to the Termination Date. The consummation of the Offering is subject
to the satisfaction of a number of conditions to be further described in the
Offering Memorandum, one or more of which conditions may not occur.
 
1

--------------------------------------------------------------------------------


 
1.3  Placement of Shares will be made by WestPark Capital, Inc. (the “Placement
Agent”), which will receive certain compensation therefor as will be more fully
described in the Offering Memorandum.
 
1.4  The Purchase Price will be placed in escrow pursuant to an escrow agreement
(the “Escrow Agreement”) by and among the Placement Agent, the Company and Law
Offices of David L. Kagel, a Professional Corporation as escrow agent, and shall
be paid over to the Company at the closing of the purchase of the Shares in the
Offering (the “Closing”) to occur on the Closing Date.
 
1.5  The certificates for the Common Stock bearing the name of the Subscriber
will be delivered by the Company no later than fifteen (15) days following the
Closing Date. The Subscriber hereby authorizes and directs the Company to
deliver the securities to be issued to such Subscriber pursuant to this
Subscription Agreement to the residential or business address indicated in the
Investor Questionnaire, as attached.
 
1.6  The Purchase Price for the Shares purchased hereunder shall be paid by
certified check, payable to Law Offices of David L. Kagel, a Professional
Corporation, as escrow agent, or by wire transfer to Law Offices of David L.
Kagel pursuant to the following instructions:
 
Law Offices of David L. Kagel, a Professional Corporation
Subscription Escrow Account #2
Wells Fargo Bank
1801 Avenue of the Stars
Los Angeles, CA 90067
Account # 5763556098
ABA # 121000248


1.7  The Company and/or Kunming may, in their sole discretion, reject any
subscription, in whole or in part, or terminate or withdraw the Offering in its
entirety at any time prior to a closing in relation thereto. Neither the Company
nor the Placement Agent shall be required to allocate among investors on a pro
rata basis in the event of an over-subscription.
 
2.  Representations and Covenants of Subscriber
 
2.1  The Subscriber recognizes that the purchase of Shares involves a high
degree of risk in that (i) the Company will need additional capital to operate
its business but has no assurance of additional necessary capital; (ii) an
investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Shares; (iii) an investor may not be able to liquidate his or
her investment; (iv) transferability of the securities comprising the Shares is
extremely limited; (v) an investor could sustain the loss of his or her entire
investment; and (vi) the Company is and will be subject to numerous other risks
and uncertainties, including without limitation, significant and material risks
relating to the Company’s business and the business and operations of Kunming,
and the industries, markets and geographic regions in which the Company will
compete, as well as risks associated with the Offering, the Share Exchange and
the other transactions contemplated herein, in the Offering Memorandum and in
the Exchange Agreement, all as more fully set forth herein and to be set forth
in the Offering Memorandum. For the avoidance of doubt, all references to the
Company in this Section 2.1 include the Company’s business and operations after
it acquires the business and operations of Kunming through the Share Exchange.
 
2

--------------------------------------------------------------------------------


 
2.2  The Subscriber represents that he or she is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the Act, as
indicated by his or her responses to the Investor Questionnaire, the form of
which is attached hereto as Exhibit A, and that he or she is able to bear the
economic risk of an investment in the Shares. The Subscriber must complete the
applicable Investor Questionnaire to enable the Company and Kunming to access
the Subscriber’s eligibility for the Offering.
 
2.3  The Subscriber acknowledges that he or she has prior investment experience,
including without limitation, investment in non-listed and non-registered
securities, or he or she has employed the services of an investment advisor,
attorney or accountant to read all of the documents furnished or made available
by the Company or Kunming both to him and to all other prospective investors in
the Shares and to evaluate the merits and risks of such an investment on his or
her behalf, and that he or she recognizes the highly speculative nature of this
investment.
 
2.4  The Subscriber acknowledges receipt and careful review of the Offering
Memorandum, this Subscription Agreement, and the attachments hereto and thereto
(collectively, the “Offering Documents”) and hereby represents that he or she
has been furnished or given access by the Company or Kunming during the course
of this Offering with or to all information regarding the Company and Kunming
and their respective financial conditions and results of operations which he or
she had requested or desired to know; that all documents which could be
reasonably provided have been made available for his or her inspection and
review; that he or she has been afforded the opportunity to ask questions of and
receive answers from duly authorized representatives of the Company and Kunming
concerning the terms and conditions of the Offering, and any additional
information which he or she had requested. The Subscriber further represents and
acknowledges that the Subscriber has not seen or received any advertisement or
general solicitation with respect to the sale of any of the securities of the
Company, including, without limitation, the Shares.
 
2.5  The Subscriber acknowledges that this Offering of Shares may involve tax
consequences, and that the contents of the Offering Documents do not contain tax
advice or information. The Subscriber acknowledges that he or she must retain
his or her own professional advisors to evaluate the tax and other consequences
of an investment in the Shares.
 
2.6  The Subscriber acknowledges that this Offering of Shares has not been
reviewed or approved by the United States Securities and Exchange Commission
(“SEC”) because the Offering is intended to be a nonpublic offering pursuant to
Section 4(2) of the Act. The Subscriber represents that the Shares are being
purchased for his or her own account, for investment and not for distribution or
resale to others. The Subscriber agrees that he or she will not sell or
otherwise transfer any of the securities comprising the Shares unless they are
registered under the Act or unless an exemption from such registration is
available and, upon the Company’s request, the Company receives an opinion of
counsel reasonably satisfactory to the Company confirming that an exemption from
such registration is available for such sale or transfer.
 
2.7  The Subscriber understands that the Shares have not been registered under
the Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his investment intention. The Subscriber realizes that,
in the view of the SEC, a purchase now with the intention to distribute would
represent a purchase with an intention inconsistent with his or her
representation to the Company, and the SEC might regard such a distribution as a
deferred sale to which such exemption is not available.
 
3

--------------------------------------------------------------------------------


 
2.8  The Subscriber understands that Rule 144 (the “Rule”) promulgated under the
Act requires, among other conditions, a one year holding period prior to the
resale (in limited amounts) of securities acquired in a non-public offering,
such as the Offering, without having to satisfy the registration requirements
under the Act. Except as specifically set forth in Section 4.1, the Subscriber
understands that the Company makes no representation or warranty regarding its
fulfillment in the future of any reporting requirements under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or its dissemination to
the public of any current financial or other information concerning the Company,
as is required by Rule 144 as one of the conditions of its availability. The
Subscriber consents that the Company may, if it desires, permit the transfer of
the Shares out of his or her name only when his or her request for transfer is
accompanied by an opinion of counsel reasonably satisfactory to the Company that
neither the sale nor the proposed transfer results in a violation of the Act,
any applicable state “blue sky” laws or any applicable securities laws of any
other country, province or jurisdiction (collectively, “Securities Laws”). The
Subscriber agrees to hold the Company, Kunming and their respective directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless and to indemnify them against all liabilities,
costs and expenses incurred by them as a result of any misrepresentation made by
him contained herein or in the Investor Questionnaire or any sale or
distribution by the undersigned Subscriber in violation of any Securities Laws.
 
2.9  The Subscriber consents to the placement of one or more legends on any
certificate or other document evidencing his or her Shares and the Common Stock
included in the Shares stating that they have not been registered under the Act
and are subject to the terms of this Subscription Agreement, and setting forth
or referring to the restrictions on the transferability and sale thereof.
 
2.10  The Subscriber understands that the Company and Kunming will review this
Subscription Agreement and the Investor Questionnaire and, if the Subscriber is
a natural person, the Company and Kunming are hereby given authority by the
undersigned to call his or her bank or place of employment. The Subscriber
further authorizes the Company and Kunming to review the financial standing of
the Subscriber; and the Subscriber agrees that the Company and Kunming reserve
the unrestricted right to reject or limit any subscription and to close the
offer at any time.
 
2.11  The Subscriber hereby represents that the address of Subscriber furnished
by him at the end of this Subscription Agreement and in the Investor
Questionnaire is the undersigned's principal residence if he or she is an
individual or its principal business address if it is a corporation or other
entity.
 
2.12  The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a National Association of Securities Dealers, Inc. (“NASD”)
member firm, he or she must give such firm the notice required by the NASD
Conduct Rules, or any applicable successor rules of the NASD, receipt of which
must be acknowledged by such firm on the signature page hereof. The Subscriber
shall also notify the Company if the Subscriber or any affiliate of Subscriber
is a registered broker-dealer with the SEC, in which case the Subscriber
represents that the Subscriber is purchasing the Shares in the ordinary course
of business and, at the time of purchase of the Shares, has no agreements or
understandings, directly or indirectly, with any person to distribute the Shares
or any portion thereof.
 
2.13  The Subscriber hereby represents that, except as set forth herein, no
representations or warranties have been made to the Subscriber by either the
Company or Kunming or their agents, employees or affiliates and in entering into
this transaction, the Subscriber is not relying on any information, other than
that contained herein and the results of independent investigation by the
Subscriber.
 
2.14  The Subscriber agrees that he or she will purchase securities in the
Offering only if his or her intent at such time is to make such purchase for
investment purposes and not with a view toward resale.
 
2.15  If the undersigned Subscriber is a partnership, corporation, trust or
other entity, such partnership, corporation, trust or other entity further
represents and warrants that: (i) it was not formed for the purpose of investing
in the Company; (ii) it is authorized and otherwise duly qualified to purchase
and hold the Shares; and (iii) that this Subscription Agreement has been duly
and validly authorized, executed and delivered and constitutes the legal,
binding and enforceable obligation of the undersigned
.
2.16  If the Subscriber is not a United States person, such Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Subscription Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Shares, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Shares. Such Subscriber's subscription and
payment for, and his or her continued beneficial ownership of the Shares, will
not violate any applicable securities or other laws of the Subscriber's
jurisdiction
.
2.17  The undersigned hereby covenants and agrees that neither it nor any of its
affiliates has or will have an open position (e.g., short sale) in the Common
Stock prior to the Registration Statement (as defined below) being declared
effective by the SEC with the intent of covering such open position with Common
Stock being registered in the Registration Statement. The undersigned hereby
acknowledges and understands that the SEC has taken the position that such an
open position would constitute a violation of Section 5 of the Act.
 
2.18  The Subscriber understands and acknowledges that (i) the Shares are being
offered and sold to Subscriber without registration under the Act in a private
placement that is exempt from the registration provisions of the Act under
Section 4(2) of the Act and (ii) the availability of such exemption depends in
part on, and that the Company will rely upon the accuracy and truthfulness of,
the foregoing representations, and such Subscriber hereby consents to such
reliance.
 
3.  Representations by the Company and Kunming
 
          Except as set forth in the reports filed by the Company pursuant to
the Securities Exchange Act of 1934, as amended (the “SEC Reports”), each of the
Company and, as applicable, Kunming severally represent and warrant to the
Subscriber that:
 
4

--------------------------------------------------------------------------------


 
3.1  Organization and Authority. The Company and Kunming, and each of their
respective subsidiaries, (i) is a corporation and company, respectively, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and formation, respectively, (ii) has all requisite corporate
power and company power, respectively, and authority to own, lease and operate
its properties and to carry on its business as presently conducted, and (iii)
has all requisite corporate power and company power, respectively, and authority
to execute, deliver and perform their obligations under this Subscription
Agreement and the Offering Documents being executed and delivered by it in
connection herewith, and to consummate the transactions contemplated hereby and
thereby.
 
3.2  Qualifications. The Company and Kunming, and each of their respective
subsidiaries, is duly qualified to do business as a foreign corporation and
foreign company, respectively, and is in good standing in all jurisdictions
where such qualification is necessary and where failure so to qualify could have
a material adverse effect on the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company and its
subsidiaries (after the effective time of the Share Exchange), taken as a whole.
 
3.3  Capitalization of the Company. Immediately after the effective time of the
Share Exchange (but before the closing of this Offering), the authorized capital
stock the capitalization of the Company will consist of 100,000,000 shares of
Common Stock, $0.001 par value per share and 10,000,000 shares of “blank check”
Preferred Stock, par value $0.001 per share. Of the authorized capital stock of
the Company, immediately after the effective time of the Share Exchange (taking
into account the cancellation of 2,040,000 shares of Common Stock but before the
closing of this Offering), there will be outstanding 16,922,450 shares of Common
Stock, no warrants to purchase shares of Common Stock (excluding warrants to be
issued to the Placement Agent further to the Offering, and no options to
purchase shares of Common Stock. Except as disclosed in the SEC Reports or the
Offering Memorandum, there are no additional outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any person any right to subscribe for or acquire
from the Company, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The shares of the
Company’s capital stock outstanding immediately after the effective time of the
Share Exchange (but before the closing of the Offering) are or will be duly
authorized and validly issued and are or will be fully paid and nonassessable.
None of the outstanding shares of Common Stock or options, warrants, or rights
or other securities entitling the holders to acquire Common Stock has been
issued in violation of the preemptive rights of any security holder of the
Company. No holder of any of the Company’s securities has any rights, “demand,”
“piggy-back” or otherwise, to have such securities registered by reason of the
intention to file, filing or effectiveness of the Registration Statement (as
defined below), except as contemplated by the Exchange Agreement. The Shares to
be issued to the Subscriber have been duly authorized, and when issued and paid
for in accordance with this Subscription Agreement, the Common Stock will be
duly and validly issued, fully paid and non-assessable will be duly and validly
issued, fully paid and non-assessable.
 
3.4  Authorization. This Subscription Agreement, assuming due execution and
delivery by the Subscriber, when the Subscription Agreement is executed and
delivered by the Company, will be, valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally and general principles of
equity, regardless of whether enforcement is considered in a proceeding in
equity or at law.
 
5

--------------------------------------------------------------------------------


 
3.5  Non-Contravention. The execution and delivery of the this Subscription
Agreement by the Company and Kunming, the issuance of the Shares as contemplated
herein and in the Offering Memorandum and the completion by the Company and
Kunming of the other transactions contemplated herein and in the Offering
Memorandum do not and will not, with or without the giving of notice or the
lapse of time, or both, (i) result in any violation of any provision of the
articles of incorporation or by-laws or similar instruments of the Company or
Kunming or their respective subsidiaries, (ii) conflict with or result in a
breach by the Company or Kunming or their respective subsidiaries of any of the
terms or provisions of, or constitute a default under, or result in the
modification of, or result in the creation or imposition of any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company or Kunming or their respective subsidiaries, pursuant to any agreements,
instruments or documents filed as exhibits to the SEC Reports or any indenture,
mortgage, deed of trust or other agreement or instrument to which Kunming or any
of its subsidiaries is a party or by which Kunming or any of its subsidiaries or
any of its properties or assets are bound or affected, in any such case which
would have a material adverse effect on the business, properties, operations,
condition (financial or other), results of operations or prospects of the
Company and Kunming and their respective subsidiaries, taken as a whole, or the
validity or enforceability of, or the ability of the Company or Kunming to
perform their obligations under this Agreement or as described in the Offering
Memorandum, the Offering Documents, (iii) violate or contravene any applicable
law, rule or regulation or any applicable decree, judgment or order of any
court, United States federal or state regulatory body, administrative agency or
other governmental body having jurisdiction over Kunming or any of its
subsidiaries or any of its respective properties or assets that would have a
material adverse effect on the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company and its
subsidiaries (after the effective time of the Share Exchange), taken as a whole,
or the validity or enforceability of, or the ability of the Company or Kunming
to perform its obligations under this Agreement or as described in the Offering
Memorandum or (iv) have any material adverse effect on any permit,
certification, registration, approval, consent, license or franchise necessary
for the Company or its subsidiaries (after the effective time of the Share
Exchange) to own or lease and operate any of its properties and to conduct any
of its business or the ability of the Company or its subsidiaries to make use
thereof.
 
3.6  Information Provided. The Company hereby represents and warrants to the
Subscriber that the information to be set forth in the Offering Memorandum and
as set forth in the SEC Reports and any other document provided by the Company
(or the Company’s authorized representatives) to the Subscriber in connection
with the transactions contemplated by this Subscription Agreement, does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading, it being understood
that for purposes of this Section 3.6, any statement contained in such
information shall be deemed to be modified or superseded for purposes of this
Section 3.6 to the extent that a statement in any document included in such
information which was prepared and furnished to the Subscriber on a later date
or filed with the SEC on a later date modifies or replaces such statement,
whether or not such later prepared and furnished or filed statement so states.
Kunming hereby represents and warrants to the Subscriber that the information to
be set forth in the Offering Memorandum and any other document provided by
Kunming (or Kunming’s authorized representatives) to the Subscriber in
connection with the transactions contemplated by this Subscription Agreement,
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading.
 
6

--------------------------------------------------------------------------------


 
3.7  Absence of Certain Proceedings. Except as disclosed in the SEC Reports,
neither the Company nor Kunming is aware of any action, suit, proceeding,
inquiry or investigation before or by any court, public board or body, or
governmental agency pending or threatened against or affecting the Company or
Kunming or any of their respective subsidiaries, in any such case wherein an
unfavorable decision, ruling or finding would have a material adverse effect on
the business, properties, operations, condition (financial or other), results of
operations or prospects of the Company or Kunming, or the transactions
contemplated by the Offering Documents or which could adversely affect the
validity or enforceability of, or the authority or ability of the Company or
Kunming to perform its obligations under this Agreement or as described in the
Offering Memorandum; and to the Company’s and Kunming’s knowledge there is not
pending or contemplated any, and there has been no, investigation by the SEC
involving the Company or Kunming or any of their current or former directors or
officers.
 
3.8  Compliance with Law. Neither the Company nor Kunming nor any of their
respective subsidiaries is in violation of or has any liability under any
statute, law, rule, regulation, ordinance, decision or order of any governmental
agency or body or any court, domestic or foreign, except where such violation or
liability would not individually or in the aggregate have a material adverse
effect on the business, properties, operations, condition (financial or other),
results of operations or prospects of the Company and its subsidiaries (after
the effective time of the Share Exchange), taken as a whole; and to the
knowledge of the Company and Kunming there is no pending investigation that
would reasonably be expected to lead to such a claim.
 
3.9  Tax Matters. The Company and Kunming and each of their respective
subsidiaries has filed all federal, state and local income and franchise tax
returns required to be filed and has paid all taxes shown by such returns to be
due, and no tax deficiency has been determined adversely to the Company or
Kunming or any of their respective subsidiaries which has had (nor does the
Company or Kunming or any of their respective subsidiaries have any knowledge of
any tax deficiency which, if determined adversely to the Company or Kunming or
any of their respective subsidiaries, might have) a material adverse effect on
the business, properties, operations, condition (financial or other), results of
operations, or prospects of the Company or any of its subsidiaries (after the
effective time of the Share Exchange), taken as a whole.
 
4.  Registration Rights
 
7

--------------------------------------------------------------------------------


 
4.1  Registration Requirement. Subject to the terms and limitations hereof, the
Company shall file a registration statement on Form SB-2 or other appropriate
registration document under the Act (the “Registration Statement”) for resale of
the Shares (the “Registrable Securities”) and shall use its reasonable best
efforts to maintain the Registration Statement effective for a period of
twenty-four (24) months at the Company’s expense (the “Effectiveness Period”).
The Company shall file such Registration Statement no later than thirty (30)
days after the Closing Date (the “Registration Filing Date”), and shall use
reasonable best efforts to cause such Registration Statement to become effective
within one hundred and fifty (150) days after the Closing Date, or one hundred
eighty (180) days after the Closing Date if the Registration Statement is
subject to a full review by the SEC. Subject to the conditions and limitations
hereof, including the limitations set forth in Section 4.2, the Company’s
failure to satisfy the obligations specified in the immediately preceding
sentence shall require the Company to make a cash payment, as liquidated
damages, to the Subscriber of 0.0333% of the Purchase Price of the Shares sold
to the Subscriber under this Subscription Agreement for each business day of
such failure. For the avoidance of doubt, any right to receive such cash payment
shall be Subscriber’s sole and exclusive remedy for the failure of the Company
to satisfy the obligations under this Section 4.1.
 
4.2  Limitation to Registration Requirement. Notwithstanding the foregoing, the
Company shall not be obligated to effect any registration of the Registrable
Securities or take any other action pursuant to this Section 4: (i) in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Act, or (ii) during any
period in which the Company suspends the rights of a subscriber after giving the
Subscriber written notification of a Potential Material Event (defined below)
pursuant to Section 4.6 hereof.
 
4.3  Expenses of Registration. Except as otherwise expressly set forth, the
Company shall bear all expenses incurred by the Company in compliance with the
registration obligation of the Company, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company incurred in connection with any registration,
qualification or compliance pursuant to this Subscription Agreement and all
underwriting discounts, selling commissions and expense allowances applicable to
the sale of any securities by the Company for its own account in any
registration. All underwriting discounts, selling commissions and expense
allowances applicable to the sale by Subscriber of Registrable Securities and
all fees and disbursements of counsel for the Subscriber shall be borne by the
Subscriber.
 
4.4  Indemnification.
(a)  To the extent permitted by law the Company will indemnify each Subscriber,
each of its officers, directors, agents, employees and partners, and each person
controlling such Subscriber, with respect to each registration, qualification or
compliance effected pursuant to this Agreement, and each underwriter, if any,
and each person who controls any underwriter, and their respective counsel
against all claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other document prepared by the Company
(including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and subject to the provisions of Section 4.4(c) below, will reimburse each such
Subscriber, each of its officers, directors, agents, employees and partners, and
each person controlling such Subscriber, each such underwriter and each person
who controls any such underwriter, for any legal and any other expenses as they
are reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action, provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement (or
alleged untrue statement) or omission (or alleged omissions) based upon written
information furnished to the Company by (or on behalf of) such Subscriber or
underwriter, or if the person asserting any such loss, claim, damage or
liability (or action or proceeding in respect thereof did not receive a copy of
an amended preliminary prospectus or the final prospectus (or the final
prospectus as amended and supplemented) at or before the written confirmation of
the sale of such Registrable Securities to such person because of the failure of
the Subscriber or underwriter to so provide such amended preliminary or final
prospectus (or the final prospectus as amended and supplemented); provided,
however, that the indemnity agreement contained in this subsection shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld), nor shall the Company be
liable in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon a violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Subscriber, any such partner,
officer, director, employee, agent or controlling person of such Subscriber, or
any such underwriter or any person who controls any such underwriter; provided,
however, that the obligations of the Company hereunder shall be limited to an
amount equal to the portion of net proceeds represented by the Registrable
Securities pursuant to this Subscription Agreement.
 
8

--------------------------------------------------------------------------------


 
(b)  To the extent permitted by law, each Subscriber whose Registrable
Securities are included in any registration, qualification or compliance
effected pursuant to this Subscription Agreement will indemnify the Company, and
its directors, officers, agents, employees and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of the Act and the
rules and regulations thereunder, each other such Subscriber and each of their
officers, directors, partners, agents and employees, and each person controlling
such Subscriber, and their respective counsel against all claims, losses,
damages and liabilities (or actions in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement, prospectus, offering circular or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company and such Subscribers,
directors, officers, partners, persons, underwriters or control persons for any
legal or any other expenses as they are reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Subscriber; provided, however, that the obligations of any
Subscriber hereunder shall be limited to an amount equal to the net proceeds to
such Subscriber from Registrable Securities sold under such registration
statement, prospectus, offering circular or other document as contemplated
herein; provided, further, that the indemnity agreement contained in this
subsection shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Subscriber, which consent shall not be unreasonably withheld or
delayed.
 
(a)  Each party entitled to indemnification under this Section (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further that if any Indemnified Party reasonably
concludes that there may be one or more legal defenses available to it that are
not available to the Indemnifying Party, or that such claim or litigation
involves or could have an effect on matters beyond the scope of this Agreement,
then the Indemnified Party may retain its own counsel at the expense of the
Indemnifying Party; and provided further that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Agreement unless and only to the extent that such
failure to give notice results in material prejudice to the Indemnifying Party.
No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. Each
Indemnified Party shall furnish such information regarding itself or the claim
in question as an Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.
 
9

--------------------------------------------------------------------------------


 
(b)  If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
 
4.5  Transfer or Assignment of Registration Rights. The Registrable Securities,
and any related benefits to the Subscriber hereunder may be transferred or
assigned by the Subscriber to a permitted transferee or assignee, provided that
the Company is given written notice of such transfer or assignment, stating the
name and address of said transferee or assignee and identifying the Registrable
Securities with respect to which such registration rights are being transferred
or assigned; provided further that the transferee or assignee of such
Registrable Securities shall be deemed to have assumed the obligations of the
Subscriber under this Subscription Agreement by the acceptance of such
assignment and shall, upon request from the Company, evidence such assumption by
delivery to the Company of a written agreement assuming such obligations of the
Subscriber.
 
4.6  Registration Procedures. In the case of the registration effected by the
Company pursuant to this Subscription Agreement, the Company will keep the
Subscriber advised in writing as to the initiation of each registration and as
to the completion thereof. The Company will:
 
(a)  Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of securities covered by such registration
statement;
 
(b)  Respond as promptly as reasonably practicable to any comments received from
the SEC with respect to a registration statement or any amendment thereto.
 
(c)  Notify the Subscriber as promptly as reasonably practicable and (if
requested by any such person) confirm such notice in writing no later than one
trading day following the day (A) when a prospectus or any prospectus supplement
or post-effective amendment to a registration statement is proposed to be filed
and (B) with respect to a registration statement or any post-effective
amendment, when the same has become effective;
 
(d)  Furnish such number of prospectuses and other documents incident thereto,
including supplements and amendments, as the Subscriber may reasonably request;
 
(e)  Furnish to the Subscriber, upon request, a copy of all documents filed with
and all correspondence from or to the SEC in connection with any such
registration statement other than non-substantive cover letters and the like;
 
(f)  Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
registration statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment; and
 
(g)  Use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC.
 
Notwithstanding the foregoing, if at any time or from time to time after the
date hereof, the Company notifies the Subscriber in writing of the existence of
an event or circumstance that is not disclosed in the Registration Statement and
that may have a material effect on the Company or its business (a “Potential
Material Event”), the Subscriber shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Company notifies the Subscriber that such
Potential Material Event either has been added to the Registration Statement by
amendment or supplement or no longer constitutes a Potential Material Event;
provided, that the Company may not so suspend the right of Subscriber for more
than 120 days in the aggregate.
 
10

--------------------------------------------------------------------------------


 
4.7  Statement of Beneficial Ownership. The Company may require the Subscriber
to furnish to the Company a certified statement as to the number of shares of
Common Stock beneficially owned by such Subscriber and the controlling person
thereof and any other such information regarding the Subscriber, the Registrable
Securities held by the Subscriber and the intended method of disposition of such
securities as shall be reasonably required with respect to the registration of
the Subscriber’s Registrable Securities. The Subscriber hereby understands and
agrees that the Company may, in its sole discretion, exclude the Subscriber’s
shares of Common Stock from the Registration Statement in the event that the
Subscriber fails to provide such information requested by the Company within the
time period reasonably specified by the Company or is required to do so by law
or the SEC.
 
4.8  Compliance. Subscriber covenants and agrees that such Subscriber will
comply with the prospectus delivery requirements of the Act as applicable to
such Subscriber in connection with sales of Registrable Securities pursuant to
the registration statement required hereunder.
 
4.9  Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective registration statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Act of any of its Common Stock, other than an
offering of securities issued pursuant to a Strategic Issuance (as defined
below) and other than a Form S-4 or Form S-8 registration statement (each as
promulgated under the Act or their then equivalents relating to equity
securities to be issued solely in connection with any business combination
transaction, acquisition of any entity or business or equity securities issuable
in connection with stock option or other employee benefit plans), then the
Company shall send to the Subscriber (together with any other holders of its
Common Stock possessing “piggyback registration rights” comparable to those
granted to the Subscriber hereunder (“Rightsholders”)) written notice of such
determination and, if within fifteen (15) days after receipt of such notice, the
Subscriber shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Subscriber requests to be registered; provided that the Company shall not be
required to register any Registrable Securities pursuant to this Section that
are eligible for resale pursuant to Rule 144(k) promulgated under the Act; and
provided further that the Company may, without the consent of the Subscriber,
withdraw such registration statement before its becoming effective if the
Company or other stockholders have elected to abandon the proposal to register
the securities proposed to be registered thereunder. If the registration
statement is being filed for an underwritten public offering, the Subscriber
must timely execute and deliver the usual and customary agreement among the
Company, such Subscriber and the underwriters relating to the registration. If
the registration statement is being filed for an underwritten offer and sale by
the Company of securities for its own account and the managing underwriters
advise the Company in writing that in their opinion the offering contemplated by
the registration statement cannot be successfully completed if the Company were
to also register the Registrable Shares of the Subscriber requested to be
included in such registration statement, then the Company will include in the
registration: (i) first, any securities the Company proposes to sell, (ii)
second, any securities of any person whose securities are being registered as a
result of the exercise of a demand registration right, and (iii) third, that
portion of the aggregate number of shares being requested for inclusion in the
registration statement by (X) the Subscriber and (Y) all other Rightsholders,
which in the opinion of such managing underwriters can successfully be sold,
such number of shares to be taken pro rata from the Rightsholders on the basis
of the total number of shares being requested for inclusion in the registration
statement by each Rightsholder. “Strategic Issuance” shall mean an issuance of
securities: (i) in connection with a “corporate partnering” transaction or a
“strategic alliance” (as determined by the Board of Directors of the Company in
good faith); (ii) in connection with any financing transaction in respect of
which the Company is a borrower; or (iii) to a vendor, lessor, lender, or
customer of the Company, or a research, manufacturing or other commercial
collaborator of the Company, in a transaction approved by the Board of
Directors, provided in any case, that such issuance is not being made primarily
for the purpose of avoiding compliance with this Subscription Agreement.
 
11

--------------------------------------------------------------------------------


5.  Miscellaneous
 
5.1  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Company, at No. 2, Jing You Road, Kungming
National Economy & Technology Developing District, P.R.C., Attention: Mr. Lan
Gui Hua with a copy to (which shall not constitute notice) Kirkpatrick &
Lockhart Nicholson Graham LLP, 10100 Santa Monica Blvd., Seventh Floor, Los
Angeles, California 90067, Attention: Thomas J. Poletti, Esq., and to the
Subscriber at his or her address indicated on the signature page of this
Subscription Agreement. Notices shall be deemed to have been given three (3)
business days after the date of mailing, except notices of change of address,
which shall be deemed to have been given when received.
 
5.2  This Subscription Agreement may be amended through a written instrument
signed by the Subscriber, Kunming and the Company; provided, however, that the
terms of Section 4 of this Subscription Agreement may be amended without the
consent or approval of the Subscriber so long as such amendment applies in the
same fashion to the subscription agreements of all of the other subscribers for
Shares in the Offering and at least holders of a majority of the Shares sold in
the Offering have given their approval of such amendment, which approval shall
be binding on all holders of Shares.
 
5.3  This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
5.4  Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Delaware.
 
5.5  This Subscription Agreement may be executed in counterparts. It shall not
be binding upon the Company and Kunming unless and until it is accepted by the
Company and Kunming. Upon the execution and delivery of this Subscription
Agreement by the Subscriber, this Subscription Agreement shall become a binding
obligation of the Subscriber with respect to the purchase of Shares as herein
provided; subject, however, to the right hereby reserved to the Company to enter
into the same agreements with other subscribers and to add and/or to delete
other persons as subscribers. This Agreement may be executed and delivered by
facsimile.
 
12

--------------------------------------------------------------------------------


 
5.6  The holding of any provision of this Subscription Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
5.7  It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
5.8  The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
5.9  The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law, provided that the
Company may provide information relating to the Subscriber as required in any
registration statement under the Act that may be filed by the Company pursuant
to the requirements of this Subscription Agreement.
 
5.10  The obligation of the Subscriber hereunder is several and not joint with
the obligations of any other subscribers for the purchase of Shares in the
Offering (the “Other Subscribers”), and the Subscriber shall not be responsible
in any way for the performance of the obligations of any Other Subscribers.
Nothing contained herein or in any other agreement or document delivered at the
Closing, and no action taken by the Subscriber pursuant hereto, shall be deemed
to constitute the Subscriber and the Other Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscriber and the Other Subscribers are in any way acting
in concert with respect to such obligations or the transactions contemplated by
this Subscription Agreement. The Subscriber shall be entitled to protect and
enforce the Subscriber’s rights, including without limitation the rights arising
out of this Subscription Agreement, and it shall not be necessary for any Other
Subscriber to be joined as an additional party in any proceeding for such
purpose. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. The Subscriber is not acting as
part of a “group” (as that term is used in Section 13(d) of the 1934 Act) in
negotiating and entering into this Subscription Agreement or purchasing the
Shares or acquiring, disposing of or voting any of the underlying shares of
Common Stock. The Company hereby confirms that it understands and agrees that
the Subscriber is not acting as part of any such group.


[SIGNATURE PAGE FOLLOWS]


 
13

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 

--------------------------------------------------------------------------------

Full Legal Name of Subscriber (Please print)  

--------------------------------------------------------------------------------

Full Legal Name of Co-Subscriber (if applicable)                  

--------------------------------------------------------------------------------

Signature of (or on behalf of) Subscriber
Name:
Title:
 

--------------------------------------------------------------------------------

Signature of or on behalf of Co-Subscriber (if applicable)                      
   

--------------------------------------------------------------------------------

Address of Subscriber  

--------------------------------------------------------------------------------

Address of Co-Subscriber (if applicable)                  

--------------------------------------------------------------------------------

Social Security or Taxpayer  

--------------------------------------------------------------------------------

Social Security or Taxpayer Identification   Identification Number of Subscriber
  Number of Co-Subscriber (if applicable)                  

--------------------------------------------------------------------------------

Number of Shares Subscribed For                       Subscription Agreed to and
Accepted               SRKP 8, INC.  
KUNMING SHENGHUO PHARMACEUTICAL
(GROUP) CO., LTD.
                          By:_________________________________    
By:__________________________________     Name:_______________________________  
Name:________________________________     Title:________________________________
  Title:_________________________________  

  
14

--------------------------------------------------------------------------------


 